DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The preliminary amendment filed on August 3, 2020 is acknowledged. The application will be examined accordingly. 
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, the limitation “a least” should be changed to “at least”. 
Appropriate correction is required.
Claim Interpretation
In the specification, the terms “droplet” and “plug” are used interchangeably (e.g. see line 27, pg. 6). Consequently, the limitation “droplet” in the claims will be interpreted accordingly. 
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 9 and 11 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant, regards as the invention.
Claim 5 is indefinite because the configuration that the claim intends to convey is not ascertainable. Because the ability of a microchannel to maintain separation between droplets within an immiscible carrier fluid is at least partially dependent on the properties of the droplets and the carrier fluid, more context is required to define the metes and bounds of the claim. 
Claim 6 is indefinite because it contradicts claim 2. According to claim 2, each droplet is separated from an adjacent droplet within the microchannel of the holding component. Consequently, claim 6 reciting that the holding component is configured to merge adjacent droplets contradicts claim 2. Due to the contradictory nature of claim 6, it will not be examined on the merits. 
Claims 9 and 11 are indefinite because there is no antecedent basis for the limitations “the aqueous fluid” and “the array”, respectively. 
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit the claimed invention because the subject matter of the claim is evident from claim 2. Specifically, because claim 2 recites that the holding component is coupled to the microfluidic device, it is evident that the pump, which is operably coupled to the holding component, is operably coupled to the microfluidic device via the holding component. 
Claim 11 fails to further limit the claimed invention because the claim merely recites an intended use of the claimed holding component. Alternatively, the subject matter of the claim is evident from claim 2. Because claim 2 already recites that the droplets flow through the holding component, it is evident that the holding component facilitates transportation of the droplets. Alternatively, because the holding component comprises a microchannel, it is inherently capable of storing the droplets. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kautz et al. (US 2007/0117212 A1). Kautz et al. claims benefit to 60/528,410, which predates Applicant’s effective filing date and provides support for the disclosure relied upon in the following rejection. 
With respect to claim 2, Kautz et al. disclose a method for forming and collecting a plurality of droplets, the method comprising (see Figs. 5 and 7): 
providing a microfluidic device comprising at least a first channel (sample handler network in Fig. 5; top portion of channel 48 in Fig. 7) and a second channel (sample loader network in Fig. 5; channel 46 in Fig. 7) intersecting with each other at a junction (valve), and a microchannel (transfer line in Fig. 5; bottom portion of channel 48 in Fig. 7) extending from the junction and having at least one outlet downstream of the junction; 
providing a detachable holding component (collection capillary in Fig. 5; channel 52 in Fig. 7) comprising a microchannel having an inlet and an outlet, wherein the inlet is detachably coupled to the outlet of the microchannel of the microfluidic device (see Fig. 7 and [0014] disclosing attachable tubing); 
forming a plurality of droplets in an immiscible carrier fluid within the microfluidic device (see [0013] and Figs. 5 and 7C); and 
transferring the plurality of droplets from the microfluidic device to the holding component by flowing the plurality of droplets through the microchannel of the microfluidic device and into the microchannel of the holding component via a force applied by a pump (syringe) operably coupled to the holding component, wherein each droplet is separated from an immediately adjacent droplet within the microchannel of the holding component (see Figs. 5 and 7C).  
The method taught by Kautz et al. differs from the claimed invention in that Kautz et al. disclose the use of positive pressure to transfer the droplets from the microchannel of the microfluidic device to the microchannel of the holding component (see Fig. 7C). However, it would have been obvious to one of ordinary skill in the art to use force of an opposite vector (suction) situated at the outlet of the microchannel of the holding component to achieve the same result. In fact, Kautz et al. disclose the use of suction to facilitate transfer of the droplets within the microfluidic device (see Fig. 7B). That said, the modification suggested by the rejection constitutes simple substitution of one known element (positive pressure pump) for another (negative pressure pump) to obtain predictable results, which is considered obvious.
With respect to claim 3, it does not further limit the claimed invention, as discussed above. 3. 
With respect to claim 4, as discussed above, the pump would be coupled to the outlet of the microchannel of the holding component such that, upon application of a suction force thereto, the suction force is further applied to the microchannel of the microfluidic device.  
With respect to claim 5, the claim is indefinite, as discussed above. That said, the holding component is configured to maintain separation of at least two immediately adjacent droplets of the plurality of droplets upon detachment of the inlet from the microfluidic device (see Figs. 5 and 7C).  
With respect to claims 7 and 8, the holding component 52 comprises coiled tubing, wherein the tubing is made from glass/silica (see [0014]). Naturally, it is transparent.  
With respect to claim 9, the droplets comprise a visible marker in the form of a dye (see [0064]).
With respect to claim 10, the inlet of the holding component is sealable via a plug upon detachment of the holding component from microfluidic device. Absent the claim specifying the nature in which the holding component is sealable, this interpretation of the claim is sufficient to reject it.   
With respect to claim 11, it fails to further limit the claimed invention, as discussed above. Nevertheless, the holding component facilitates transportation and storage of the droplets (see Figs. 5, 7 and [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796